Citation Nr: 0932264	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  08-26 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.

3.	Entitlement to service connection for gum disease.

4.	Entitlement to an initial compensable evaluation for 
residuals of a fracture of the left hand (left hand 
disability).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to 
February 1959.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in June 2009.  A transcript of 
the hearing is associated with the claims file.  During the 
hearing, he submitted additional evidence with a waiver of 
initial RO consideration.  See 38 C.F.R. § 20.1304 (2008).

The issue of entitlement to an initial compensable evaluation 
for left hand disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	Competent medical evidence does not show that the 
Veteran's bilateral hearing loss is causally related to 
his military service.

2.	Competent medical evidence does not show that the 
Veteran's tinnitus is causally related to his military 
service.

3.	The Veteran was discharged from service prior to October 
1, 1981.  He claimed service connection for gum disease in 
September 2006.

4.	Periodontal (i.e., gum) disease is not a disorder for 
which service connection can be granted for compensation 
purposes.


CONCLUSIONS OF LAW

1.	Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2008).

2.	Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

3.	A dental disorder, including gum disease, was neither 
incurred in nor aggravated by service. 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to 
the initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Prior to the initial adjudication of his claim, the Veteran 
was provided VCAA notice in a November 2006 letter.  This 
letter informed the Veteran of the types of evidence not of 
record needed to substantiate his claims and also informed 
him of the division of responsibility between the Veteran and 
VA for obtaining the required evidence.  This letter also 
informed the Veteran how the disability ratings and effective 
dates are assigned, as required by Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, VA 
medical examination results, and statements of the Veteran 
and his representatives have been associated with the record.  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  In December 
2006, the Veteran indicated that he had no other information 
or evidence to submit in conjunction with this claim.  The 
Board finds that VA has obtained, or made reasonable efforts 
to obtain, all evidence that might be relevant to the issues 
on appeal, and that VA has satisfied the duty to assist.

Audiological Disorders

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

For certain chronic disorders, including organic diseases of 
the nervous system such as bilateral hearing loss, service 
connection also may be granted on a presumptive basis if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  The threshold for 
normal hearing is from 0 to 20 decibels; higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In July 2007, the Veteran underwent a VA audiological 
examination in conjunction with these claims.  At that time, 
the Veteran was diagnosed with moderate high frequency 
sensorineural hearing loss and constant tinnitus.  So the 
current disability requirement has been satisfied for both 
claims.

The second requirement for direct service connection is a 
showing of an in-service disease or injury.  As a chronic 
disease, hearing loss could satisfy this element on a 
presumptive basis if it had become manifest either during the 
Veteran's service or within the one year presumptive period.  
In this case, however, the Veteran's audiometric test results 
at the time of separation were normal and the first 
documentation of his hearing loss in the record is the July 
2007 VA medical examinations, nearly five decades after the 
Veteran's separation from service.  At his June 2009 hearing, 
the Veteran testified that he began having difficulty hearing 
during service and that he also began hearing an intermittent 
buzzing sound while in service.  This testimony contradicts 
the medical history provided by the Veteran to the VA medical 
examiner in July 2007, when he noted the onset of his 
tinnitus as "20-25 years ago," which was more than twenty 
years after service.  Since the Veteran gave this history a 
while seeking a medical diagnosis or treatment, he is 
presumed to be especially likely to be truthful with one who 
is diagnosing or treating him.  See Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997).  Therefore, the Board does not find the 
lay evidence of continuity of symptoms after service to be 
credible.  The Veteran's wife also testified at that hearing 
that she met him three years after he left military service 
and had observed his trouble hearing.  As she, by her own 
testimony, did not know the Veteran during the applicable 
time period, her statements cannot establish presumptive 
service connection.  Therefore the second requirement has not 
been met insofar as showing evidence of the initial 
manifestation of either condition in service or sensorineural 
hearing loss within the one-year presumptive period following 
service.

With respect to the alternate requirement of an injury, the 
Board notes the Veteran's statements that he worked around 
bulldozers without ear protection while in service.  As such, 
exposure to acoustic trauma is acknowledged and the in-
service injury requirement is satisfied on that basis.

With respect to the final requirement for service connection, 
a medical nexus between the Veteran's current disabilities 
and his military service, the July 2007 VA examiner was asked 
to provide an opinion.  To this end, he opined that neither 
hearing loss nor tinnitus were caused by or a result of the 
Veteran's military service.  Additionally, with regards to 
his hearing loss, the examiner noted that it was most 
consistent with old age and noise exposure in his civilian 
occupation as a bus driver for 34 years.  The Veteran has not 
offered any other medical nexus opinion.  Therefore, the 
medical nexus requirement has not been fulfilled and the 
claim fails on this basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for bilateral 
hearing loss and tinnitus.  The benefits sought on appeal are 
accordingly denied.

Gum Disease

Dental disabilities are treated differently than medical 
disabilities in the VA benefits system.  See 38 C.F.R. § 
3.381.

The Veteran's service treatment records from July 1958 show 
evaluation for a periodontal condition and note that he was 
treated for Vincent's Stomatitis, a gum disease.  The Veteran 
stated at his June 2009 hearing that he has lost several 
teeth post-service as a result of his gum disease.  The 
Veteran is actually claiming service connection for a dental 
disorder that would be rated as noncompensable under the 
rating schedule.  Periodontal (i.e., gum) disease is not one 
of the dental disabilities for which compensable disability 
ratings may be awarded.  38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916.  While the Board notes that missing teeth may be 
compensable for rating purposes under Diagnostic Code (DC) 
9913, the note immediately following this code states, 
"these ratings apply only to bone loss through trauma or 
disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling."  38 C.F.R. § 4.150, 
DC 9913; see also Simington v. West, 11 Vet. App. 41, 44 
(1998) (distinguishing between replaceable missing teeth or 
periodontal disease, which can only be considered service 
connected for the purposes of determining entitlement to 
dental treatment, and teeth lost due to loss of substance of 
body of maxilla or mandible, which may be rated for 
compensation under the appropriate diagnostic code).  Since 
there is no entitlement under the law for service connection 
of gum disease for compensation purposes, this appeal may not 
be granted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Although gum disease is not considered to be a disabling 
condition, it may be considered service connected solely for 
the purpose of establishing eligibility for VA outpatient 
dental treatment.  38 C.F.R. § 3.381(a).  The Board notes 
that a claim for service connection is also considered a 
claim for VA outpatient dental treatment.  See Mays v. Brown, 
5 Vet. App. 302, 306 (1993).  For veterans, like this one, 
discharged prior to October 1, 1981, outpatient dental 
services and treatment, and related dental supplies for the 
one-time correction of the service-connected noncompensable 
condition may be furnished for a dental condition or 
disability when certain enumerated conditions are met: (1) 
these veterans must have been discharged under conditions 
other than dishonorable from a period of active military 
service of not less than 180 days; (2) application for 
treatment must be made within one year after such discharge; 
and (3) a VA dental examination must be completed within 14 
months after discharge, unless delayed through no fault of 
the Veteran.  38 U.S.C.A. § 1712.  

The Veteran's records show that he served for more than 180 
days, from February 1956 to February 1959, and that he was 
given an honorable discharge.  The Veteran submitted his 
current claim in September 2006, more than forty years after 
he left service and therefore not within the one-year time 
limit.  Therefore, the Veteran did not file a timely 
application for VA outpatient dental treatment.  The Board 
notes that the record does show that the Veteran received a 
written explanation of the available dental benefits at the 
time of his discharge, in accordance with 38 U.S.C.A. § 
1712(a)(2), however, as the Veteran was discharged prior to 
its enactment in 1981, the notice provision of 38 U.S.C.A. 
§ 1712 does not apply.  See Woodson v. Brown, 8 Vet. App. 
352, 355 (1995).  Under these circumstances, the claim for 
service connection for a dental disorder is denied as a 
matter of law.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for gum disease is denied.




REMAND

In the report of the July 2007 VA medical examination states 
that the examiner sent the Veteran for an x-ray of his right 
hand and wrist.  As this is a claim for a left hand 
condition, x-rays of the Veteran's right hand and wrist are 
irrelevant.  It is unclear whether this is a typographical 
error on the part of the examiner or if the wrong hand and 
wrist were x-rayed.  Accordingly, the Board asks that the 
file be returned to the examiner for clarification and, if 
necessary, correction.

Accordingly, the case is REMANDED for the following action:

1.	The RO should forward the claims 
folder to a VA physician, preferably 
to the physician who conducted the 
July 2007 VA examination, for the 
purpose of obtaining an addendum 
opinion.  The examiner is asked to 
reevaluate the x-rays obtained in 
conjunction with the July 2007 
examination and to state to which 
hand and wrist, right or left, these 
x-rays relate.  

If these x-rays are found to be of 
the Veteran's left upper extremity, 
the examiner should issue an addendum 
to the July 2007 report so stating.

If the x-rays are found to be of the 
Veteran's right upper extremity, or 
if that cannot be determined, 
schedule the Veteran for new x-rays 
of the appropriate side, i.e., the 
upper left extremity.  Then the 
examiner should review the new x-rays 
and submit an addendum to his July 
2007 opinion reflecting this.

2.	After the above development is 
completed, adjudicate the claim.  If 
the benefits sought are denied, 
provided the Veteran a supplemental 
statement of the case and return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


